 In the MatterofEUREKAMARYLAND ASSURANCE CORPORATIONandINDUSTRIAL AND ORDINARY INSURANCE AGENTS UNIONNo.21354,INDUSTRIAL ANDORDINARY INSURANCE AGENTSCOUNCILCase No. R-1567THIRD AMENDMENT TO DIRECTION OF ELECTIONJanuary 5,1940On November 6, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election,' andon November 14, 1939, an amendment 2 in the. above-entitled proceed-ings, the election to be held as early as possible but not later thanthirty (30) days from the date of the Direction of Election issued onNovember 6, 1939, under the direction and supervision of the RegionalDirector for the Fifth Region (Baltimore, Maryland).On December 1, 1939, the Board, having been advised by the Re-gional Director that certain unfair labor practice charges against theCompany had been filed by Industrial and Ordinary InsuranceAgents Union No. 21354, Industrial and Ordinary Insurance AgentsCouncil, herein called the Council, and that the Council had re-quested such postponement pending the determination of the charges,issued a Second Amendment to Direction of Election,3 as amended,postponing the election for an additional 30 days.The Board, being advised by the Regional Director that furthertime is necessary in order to complete the investigation of the charges,hereby amends its Direction of Election, as amended, by strikingtherefrom the words "not later than sixty (60) days" and substitutingtherefor the words "not later than ninety (90) days."117 N. L.R. B. 381.2 17 N. L.R. B. 385.18 N. L. It B. 36.19 N. L. R. B., No. 9.29